Exhibit 10(c)

Magellan GP, LLC

Non-Management Director

Compensation Program

Effective January 1, 2010

 

     Compensation    

Timing of Payment(1)

Annual Board Retainer:(2)

 

        Cash

 

   $

 

50,000

 

  

 

  Paid quarterly as of January 1st , April 1st , July 1st and October 1st

 

        Common Units

   $ 70,000 (3)    As of January 1st

Annual Chairman Retainer:(2)

 

        Audit Committee

 

        Compensation Committee

 

        Conflicts Committee

  

 

 

$

 

$

 

$

 

 

15,000

 

10,000

 

10,000

 

 

  

 

  

 

  

 

 

 

Paid quarterly as of January 1st , April 1st , July 1st and October 1st

Meeting Fees:

 

        Board Meeting Fees

 

        Committee Meeting Fees

  

 

 

$

 

$

 

 

1,500 per meeting

 

1,500 per meeting

 

 

  

 

  

 

 

 

Paid quarterly as of January 1st , April 1st , July 1st and October 1st

 

(1) For newly elected directors or a newly appointed committee chairman, the
annual board retainer and annual chairman retainer, if applicable, are payable
pro-rata for the year of election.

 

(2) Directors who resign from the board or relinquish their role of committee
chairman after a payment date has occurred, but prior to the payment having been
received, will receive a pro-rata annual board retainer and annual chairman
retainer for the period of time between the payment date and the
resignation/relinquishment.

 

(3)

The number of common units to be issued for the annual board retainer will be
determined based on the closing price on the first business day immediately
following the January 1st payment date.